Citation Nr: 0718161	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  95-10 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for a low 
back disability, claimed to have resulted from spinal 
anesthesia administered during a November 1994 
hospitalization at a VA medical center.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESSES AT HEARING ON APPEAL

 Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from November 1968 to November 
1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefit.  In April 1999, the 
Board issued a decision which denied benefits under 
38 U.S.C.A. § 1151 for a low back disability, claimed as a 
result of VA treatment in November 1994.

The veteran appealed the April 1999 Board decision to the 
U.S. Court of Veterans Appeals (now the U.S. Court of Appeals 
for Veterans Claims) (CAVC).  As part of that litigation, a 
Joint Motion for Remand was filed by VA's General Counsel and 
the veteran's attorney, arguing that a remand was required 
due to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. § 5103, 5103A, 5107.  
In a December 2000 Order, the CAVC vacated the Board's 1999 
decision and remanded the case, pursuant to the parties' 
motions.  Copies of the Joint Motion and the CAVC's Order 
have been placed in the claims file.

In May 2002, the Board again denied the veteran's claim.  
Again, he appealed the decision to the CAVC.  In that 
litigation, an unopposed Motion for Remand for Board 
Compliance with VCAA and Motion for Stay of Proceedings 
Pending Court's Decision was filed by the veteran, arguing 
that a remand was required due to the Board's failure to 
comply with the notice requirements of 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.159(b); and newly issued judicial precedents 
interpreting the VCAA.  See, e.g., Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-75 (2002).  In a December 2002 Order, the CAVC 
vacated the Board's 2002 decision and remanded the case, 
pursuant to the appellant's unopposed motion.  Copies of the 
motion and the CAVC's Order have been placed in the claims 
file.




In September 2003, the Board remanded this case to the RO for 
additional evidentiary and procedural development.  Following 
compliance with the remand instructions, the Board issued a 
decision which denied the veteran's claim in May 2005.  

The veteran appealed the Board's May 2005 decision to the 
CAVC.  In May 2006, the veteran's attorney submitted a brief 
in which it was argued that the Board's 2005 decision should 
be reversed on the basis that it was arbitrary, capricious, 
and clearly erroneous.  In the alternative, it was argued 
that a remand was necessary for the Board to provide 
additional reasons and bases to support its decision.  In 
September 2006, the VA General Counsel submitted a brief in 
which it was concluded that the Board's 2005 decision should 
be vacated and remanded for further evidentiary development 
and readjudication.  In February 2007, the CAVC issued a 
single-judge Memorandum Decision which ordered that the 
Board's May 2005 decision denying entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 was reversed; the 
matter was then remanded for an award of service connection 
consistent with the CAVC's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the CAVC in February 2007 reversed the 
Board's May 2005 decision which had denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for the veteran's low 
back disability.  It was ordered that service connection for 
the claimed low back disability be awarded.  It appears the 
CAVC was unaware of the distinction between an award of 
compensation based upon service-connected disability, under 
38 U.S.C.A. § 1110, and an award of compensation as if an 
additional disability were service-connected, under 38 
U.S.C.A. § 1151. 




The Board recognizes that we could go back to the Court, 
through the General Counsel, and seek clarification of the 
CAVC's order.  However, we are aware that the Judge who 
rendered the decision in this case had been recalled from 
retirement for a limited period of time, which expired on 
March 30, 2007, and is no longer on the bench.  See Misc. 
Order No. 01-07 (Vet. App. Jan. 2, 2007).  Moreover, in the 
interest of avoiding prolonged litigation, and because it 
appears reasonable to infer, from the pleadings in the 
judicial proceeding and the CAVC's Memorandum Decision, that 
the Judge intended to reverse the Board's decision and grant 
benefits under section 1151, the Board will ask the RO to 
effectuate that decision.

Accordingly, the case is REMANDED for the following action:

Issue a rating decision which awards 
benefits for a low back disability under 
the provisions of 38 U.S.C.A. § 1151, as 
claimed by the veteran.  Therein, assign 
an appropriate disability evaluation and 
effective date for the award of this 
benefit, and provide appeal rights. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


